Per Curiam.
The argument in this court was that the proof showed that the defendant was guilty of larceny rather than of receiving stolen goods. The evidence is quite persuasive to Unit effect, and the count for larceny should not have been stricken out. The line of: distinction between the facts constituting larceny and the facts constituting receiving of stolen goods is often a fine one, as may be seen by a reference to 2 Russ. Cr. & M. 546, and prudent pleading justifies joining a count for each offence in the same indictment. In the present case we *766should have some difficulty if the point had been made at the trial. It was not, and we need not further consider it. The jiidgment is 'affirmed.
For affirmance — The Chancellor, Swayze, Trenchard, Parker, Voorhees, Minturn, TCalisci-i, Bogert, VrbdenBURGH, CONGDON, WHITE, TeRI-IUNE, HePPENHEIMER, JJ. 13.
■ For reversal — None.